G. L. Estes, plaintiff in error, defendant below, was convicted in the superior court of Pottawatomie county of a violation of the Blue Sky Law, with the punishment assessed at a fine of $250.
The record discloses that the defendant, at a preliminary examination before a justice of the peace on November 13, 1922, was ordered held for trial in the district court of Pottawatomie county, on a charge of violating the Blue Sky Law; that the justice of the peace prepared and filed with the clerk of the district court a transcript of this preliminary examination; that the defendant thereupon gave bond for his appearance in the district court to answer to said charge. No information was filed in the district court, or in any court, until more than 16 months thereafter, when an information was filed in the superior court of Pottawatomie county. Thereafter, on April 8, 1924, the defendant filed a motion to quash this information, stating that he had been placed under bond to answer the charge in the district court, and that no order of transfer had been made and that the superior court was therefore without jurisdiction, and further stating that no information had been filed for more than 16 months, and that more than one term of court had elapsed in the interval, and that the prosecution based upon the preliminary hearing had been abandoned.
This motion to quash was by the court overruled, and the defendant was put upon trial, convicted, and sentenced as before stated.
The Attorney General, with the approval of the county attorney of Pottawatomie county, has filed a confession of error in this court to the effect that the superior court was without jurisdiction to try the cause, under the circumstances set out. This confession of error is well *Page 32 
taken. Section 3116, Comp. Stat. 1921. Wilson v. State,5 Okla. Cr. 367, 114 P. 1126.
The cause is therefore reversed, with instructions to dismiss.
DOYLE and EDWARDS, JJ., concur.